                   Case 1:19-cv-01533-SAB Document 17 Filed 05/27/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                                  UNITED STATES DISTRICT COURT
 7                                 EASTERN DISTRICT OF CALIFORNIA
 8
                                      )                       Case No. 1:19-cv-01533-SAB
 9   JAYDIN MICHAEL HERNANDEZ,        )
                                      )                       ORDER RE STIPULATION FOR
10            Plaintiff,              )                       EXTENSION OF TIME
                                      )
11       vs.                          )                       (ECF No. 16)
                                      )
12   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
13            Defendant.              )
                                      )
14
15            On March 26, 2020, a stipulation was filed for an extension of time for Plaintiff to file an
16   opening brief. The stipulation was filed on the docket as motion. Counsel is advised that the
17   document is not a motion and should have been filed as a stipulation. In the future, counsel should
18   select the correct item when filing documents.
19            Accordingly, IT IS HEREBY ORDERED that:
20            1.       Plaintiff shall file the opening brief on or before July 13, 2020;
21            2.       Defendant shall file an opposition to the opening brief on or before August 12,
22                     2020; and
23            3.       Plaintiff shall file any reply on or before August 27, 2020.
24
     IT IS SO ORDERED.
25
26   Dated:        May 27, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
27
28



                                                     1
